Citation Nr: 0025522	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-08 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than January 11, 
1994 for dependency and indemnity compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel



REMAND

The appellant is the widow of the veteran who had active 
service from December 1956 to October 1960.

In the appellant's substantive appeal, dated and received in 
May 1999, the appellant indicated that she desired a hearing 
at her local Department of Veterans Affairs (VA) office 
before a member of the Board of Veterans' Appeals (Board).  
The record does not reflect that any effort was made to 
afford the appellant with the hearing requested in her 
substantive appeal.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the originating agency 
for the following development:

1.  The appellant is advised that she has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The originating agency should 
schedule appellant for a hearing before a 
Member of the Board in Denver, Colorado, 
in the order that this request was 
received relative to other cases on the 
docket for which hearings are scheduled 
to be held within this area.  38 U.S.C.A. 
§ 7107(d)(2) (West Supp. 2000); 64 Fed. 
Reg. 53,302 (2000) (to be codified at 
38 C.F.R. §§ 19.75, 20.704). 

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



